UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6882




In re:   JERRY SINGLETARY,




                                                           Petitioner.



           On Petition for Writ of Mandamus. (CR-90-86)


Submitted: October 20, 2003                 Decided:   February 3, 2004



Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Singletary, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry   Singletary   petitions   for   a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his

application for a certificate of appealability.       He seeks an order

from this court directing the district court to act.        Our review of

the docket sheet reveals that the district court entered an oral

order denying the motion as moot and directing the Clerk of the

Court to docket the motion and forward it to this Court for

disposition.   Accordingly, because the district court has recently

decided Singletary’s case, we grant Singletary leave to proceed in

forma pauperis but deny the mandamus petition as moot.            We also

deny the Government’s motion to consolidate this case with United

States v. Singletary, Case No. 03-7259.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        PETITION DENIED